Judgment of the County Court of Westchester county reversed upon the law, with costs, and complaint dismissed, with costs. Plaintiff was guilty of contributory negligence as matter of law. Order denying motion to set aside the verdict and for a new trial reversed upon the law, without costs, and motion granted, with ten dollars eosis, to the extent of setting aside the verdict and dismissing the complaint. Rich, Hagarty and Scudder, JJ., concur; Young and Seeger, JJ., dissent and vote to affirm upon the ground that it was a question of fact as to whether or not plaintiff was guilty of contributory negligence, and the determination of the jury should not be disturbed.